Dear Mrl, L4rslrth41:
Honorablr        Roy Lorenthal        - Page 2


              %cw4vex, a psrtloa of bsr tim4 is devoted
        to eocrotarlal   work for a law firm in whioh oh4
        maintain    her oiiSc4 as secretory of the Lire-
        s8m%k Srnftory            @4miaefoa,
             *'lo&or those fartao th4 qu&rtSra I &.arlrs to
        kr4 l44w4r4d ia, ni*$ber   br net web wplof4e       my
        r44oSrr thm full  oolnry prmvICII4 by the Apgmpria-
        tfon Pill whoa EM is dovot&       a p,ortion or her
        tdaa to ather dutSe+ fmr a pe'vrte
                                     7         individual.*
                 &i%o? the date OS yq#                (HMe    qaatod raqrmt,
yQuJvise4tuB                4      msM 8tb tth*
                                              lweb$mly to                     the
4:~~~~.~~n~:'n'3~rnlen                     we8 mm r&loW     by a law
                             , 6n a full-t2rwl  baefs, and haa born
working        for    the rirm roe a lager p)#$SM of years.    That
tbr, werotary           worke foe tJw LinoUrk     suitaay   Cemioa-
ion omlf rhea           rho I8 e4qulee41q md Ciat   he* wsrk ir
mor4ly )alcClfir.
                 Wilsthex       the aHeota2y      urlib*rd       in   we      ad&ad
imfematiem is t&e mo ssoe4tary   ii,48 meatfonbd by y4bu
0, anether 4o4, in lytit'ial for the *Wp044o of an a-
pl*iQU*




                     wqAs roo,@lt & our mu&m&natLoaati                roviw         at
        the affairs         of th   LiVMWbk  Imtf8Tf     C!omirtiiOlr
        14 find        asly   ene irpe?Wtt BWLMt     “4xo4~lH”        to
        a ooobSot4ot            efbmmmf        with    thb   pr4*isloao    of       tb




        t&a4 ehe wbee "*henever and YsOe*b*ti*s      l* Ike
        qusced" ) tint she lttonds and records the prcor*d-
        irga of Cenmialbo bea$fagr and dew "&eneIyl oo4-
        rbta4Sal r*l* tar the CsmJoolon a a dlroist8   w#i
        oth4l w4x-k of thr ofrice  when necesoary.w  % fur
        ale So statf4aod  in (and listed on thr doe? d) au
Honorable    Roy Loventhal      - Page 3


     r4joinfng       office   as the regular    ssoretary   of a pri-
     rate law f$m, of which one of the C6maissioners
     $s a meshes. (Hr. Wrdlew)
          “~Subseotion 15a T,L”
                              the General Provisions of
     the Departme&al AppMpriatfon   Act reads in port 6s
     ~0110W5:
          *I***. the head of any *.. Oomission   ..*
     may we Dart-t&me ,employeea to fill any posf-




            **$t i5 our opinfon that working oaLy ‘wh0n
      ai~aarssa~~ does not qualily   for tha above a~tiW
      timed *ll-time     salary, arspecially sime 0ux cab-
      serveS&a while in the oFfice was that she a’%&
      Wt wo%Jtmen hslf-tima      fox the Ooimiast.0~.
            “,@fn this criticMu    we do not mean to imply
     that t&b 0mployee’s services       are not entirely
     utisbeotaT.v     - to the 0xtent thsy ha?0 been ran-
     dared.     In faot it is evident that in former yeor
     the qnrrmtity as well a0 t&0 quality of her rrcgrk
     wlw ma.e1mLt e We do hola, however, that if ch0
     to MM to be paid the full appTOprieted aala          ahs
     rWst d~evote full-time     to ths Commferion, or t‘p alrr
     Ss t0 dontinuue as part-tine,     her salary west b0
     on% et Mast in half. ’
            %3ax survey during this audit shows that %,a48
      prs10$1&~      continued 0nd no effcrrt h0a been so&a
                  riaa
      to @cri’@ot      it
                       (the present salary ts at $143.75 per-
      oonthf ‘8”
             Otrnsiaering your requeet         in the lirrht of tU
Audfter’s    mpart) we be3 to a&la*            as pO$lowq!
            g*Qn 10, Secretary,    $1,725.00,   of the current
l
p~toprfatf0n    for the Livestock Sanitary Oommis0ion oS,
TQ$WSis tbic, employment position     tavolvsd.   This a&pro-
pr@tion   io .a part of the SeaoraL deprrtmental ap rOpr!i-
                   resent bisaaium, a0 osntrined in i. 1@0ta
iX%?ikS’te,s       0 3’78 of th6 Abtui of the 49th Le(tlal0-
tqre et its reg;ular aessiou.
            Smate Bill        Ycsn 3234, Ohd 3562 by the Sam0 Lbgis-
lature   prolfdes that:
                  ‘/




 Honorable        By Lovsnthal     - Pye   4


                 “The aalariea of all state officers      and all
          State uaplayaoa, exeapt those aamtit(ktio~l          State
          officara   ~nkaao aolariaa a.ro spaeiffcal~y    firad by
          the Constitution,    and axcaPt the aalarias ot tha
          Distriat   s&go8 and ether aorpanaatiam @i B&strict
          Judgaa shall be, for the period b ianimg Weamber
          1, 1946, mad ~endiag August 31, 102,        in awi tama
          or amouata as may be proviasl by tha Lag.;ialaaare in
          the gansa?al appropriation    bills  ****

                  The general rider appondad ta the bill         In Sub-
 division        o of Subsection  (14) declares thet:
               "No salary for which an appropriatian fa
          made herein shell be paid to any paraon ualaaa
          such person aotually discharges assigned d&&es.”
                 Subdivision     a of aubaoetion   (14) deolaru:
                  “All annual salaries  ah811 be aid in twalra
          (12)    aqua1 monthly installmantss  ** Pn
               Suke-atiem (7) of the ganaral         previaib~     ffxea
,offica     ho-8 88 iollewa:
                WBxaapting harefrom sumdays and State legal
          holidaya,   office   hours of State dapartmanta ahall
          be from 8:OG o'clock A. 11. to 5:OO o"alook P, Mr
          with oha hour off at noon; provided,      however. that
          all dapastaents shall be allowed to olose at noon
          on Sattrrdays;    and provided further that if tha
          haad 4f any depaHxaent determin4s it is neooaaary
          to hap suoh departmant opan an SataMy         aftSSWmn8
          ha shall be autherized to lxamae a palst ef tha am-
          ployeoa ai such dapartment at no411 08 Saturday@,
          and tmt Saturday afternoOn shall na% ba ooaatrYI&
          to ba a part of tiw tralva days@ vaaatlam pmtdul
          ror by le,u.fl
             Wo q\aote tbme   statutes and proviafoha  ior QLo
 par ems of &awing tM mature of tha rplsym$rR         a#& t&e
 dut i es of the uployao    in respeot to a&visa,
           Aa wa construa tha sitUati4n tht&a resented,
 we are nat dosling with a case whara the up f eyee is
 praaart ror tha performance of her duties to the State
 for the full tfma contemplafcd by tk nquirUamt8       abma
 qaa$ad, havfn(l ~4 other axfstfng contract fol ea loy-
 marL for aanfea   during the Bane hbura> but am t t:e 4aa+
,.   -




         Honoreblr   Roy Lore&ha1   - Page 5
          sb~ur uritta(i th0 BF f-1    mrt   or the above
opimion, this orrioo lmr been a“iirkssd tht  the employ-
fwzt ar th6 Searotaq    or thr Board, ha been 0bm@      60
oa*-lul? tiM iutcad or a rrtlhtm       buir.   T&&B prm-
86uta the rarthm question or skrther 8wh e~h8sga    e
time, or senioe     worka a Ghan&r in our oonolurfrU# rbsre.
amuowma.        cwiously, ii  the rwretarg  $0 yet 631$48
ramtdvr       apleymnt   or the rim or Attorwp,     the na-
;“uJ gmpg           ul ror the abere nr2ing still    liSst   in
                  ita halr-tim  ampleymmt by tk      Bctad   and
tha tull&ime Yrployuant by the #a’i’?ate law f&m U-
bmeb 8 eonetmmt    rrplsyment 0r the seor4taap, ati this
we koo    ruled   e8mnot be perPitted.
           The law quortion )BS& by this lart rrygartioa
of itar-tir0  aa)leyment   ia ml* ofbr in law tim t&e
@no )ruoleuly     aurrr*l.
              livmf&m:   1.   Thr rwntary   6r   tha Lirortack
     &s&Bar7 @&amisriaea M l@)yd on 8 iuli-tm       basir
     may aot be paid her 81 r lry whea, durlq   the ease
     pbreioti, she ir aployrd by, a private firm rfw,r
     mbMhlattar daploym~& is inoolpatible      with tl@P
     atat      amploymemt. lurrh prMtlo0  is aomtnery to
     public     polioy and imimieal to the pLllli@ in%Wrart,
            8, The 8-a haLdi% applies oven the-h        the
     searetaq    to the Beard iii employed upon a half-
     time basis,   if during the same period, she is
     iilr6~ime aployod by tb private rfra upen a rdb
     time baais,